FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDUARDO GARAY ARROYO,                             No. 10-72732

               Petitioner,                        Agency No. A095-025-058

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Eduardo Garay Arroyo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

         The record does not compel the conclusion that Garay Arroyo established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5). Accordingly, Garay Arroyo’s asylum claim

fails.

         Substantial evidence supports the BIA’s finding that Garay Arroyo failed to

establish he suffered past persecution on account of his sexual orientation. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he REAL ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th

Cir. 2001) (personal dispute, not persecution on account of a protected ground).

Substantial evidence also supports the BIA’s finding that Garay Arroyo failed to

establish it is more likely than not that he would be persecuted in the future. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative). Accordingly, Garay Arroyo’s claim for withholding

of removal fails.

         Finally, substantial evidence supports the BIA’s denial of Garay Arroyo’s


                                           2                                    10-72732
CAT claim because he failed to show it is more likely than not that he will be

tortured if returned to Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th

Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                         3                                       10-72732